Citation Nr: 1409383	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  07-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, a Board video conference hearing was held at the RO, and a transcript of the hearing is of record.  However, the Veterans Law Judge (VLJ) who presided over that hearing retired from the Board, and the Veteran was afforded another hearing.  In December 2013, a video conference hearing before the undersigned VLJ was held at the RO, and a transcript of this hearing is of record.

In January 2010 and June 2013, the Board remanded the claim currently on appeal for additional development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is needed prior to adjudicating the appellant's claim.

In a March 2013 statement, the Veteran stated that underwent an MRI at the VA facility in La Jolla, and he wants the results to be considered as evidence for his claim.  Also, during the December 2013 hearing, the Veteran testified that he was being treated at a VA facility.  Relevant records should be requested on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In November 2011, the Veteran was afforded a VA cervical spine examination during which the examiner provided a negative opinion regarding soft tissue injury.  However, the examiner did not address whether the Veteran's current cervical spine disability is related to his allegation of being pistol whipped.  Accordingly, a new medical opinion would aid in adjudicating the claim. 

The Board notes the Veteran alleged being involved in a motorcycle accident and having a 200 pound trap door hit him in the head in service.  However, service treatment records reveal no mention of any such events or any injuries relating to such.  Moreover, the Veteran did not mention such incidents at any point during the course of the claim prior to the 2013 hearing.  Indeed, in treatment records from 2001 and 2002, he only noted being mugged as the cause of his neck complaints.  There was no mention of any other in-service incidents such as a motorcycle accident or being hit by a heavy door.  Those treatment records do reflect a complaint of neck pain after a motor vehicle accident in May 2002 and after being forced to the ground in a police confrontation in November 2001.  As there has been no prior reference to motorcycle accident or heavy door falling on his head as a cause of his cervical spine disability at any time prior to the most recent hearing, the Board finds such contentions lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his cervical spine condition.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  In addition, the RO/AMC should obtain relevant VA treatment records from the San Diego VA Healthcare System dating since August 2012, to include the results 
of the January 2013 MRI.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified. 

2.  After the above records have been associated with the Veteran's claims file to the extent possible, return the claims file to the physician who performed the November 2011 examination or, if unavailable, to another qualified examiner, to obtain an addendum opinion as to whether the Veteran's current spine disability is related to service.  If the examiner determines that an examination is necessary, one should be scheduled.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disability is related to any incident of service, to include being stabbed in the neck and allegedly pistol whipped.  The examiner should explain the medical basis for the conclusions reached.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an 
opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



